Citation Nr: 0531328	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-28 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left wrist or arm 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including a period of active duty for training from March 28, 
1976 to April 22, 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
wrist or arm disability.  The appellant provided testimony at 
a personal hearing at the RO in April 2003.  In August 2004, 
the appellant testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a left wrist or arm disability in June 
1977, and the appellant did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1977 RO decision that denied service connection 
for a left wrist or arm disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left wrist or arm 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially denied service connection for a left wrist 
or arm disability in July 1976.  An application to reopen the 
appellant's claim was denied in June 1977.  Those decisions 
were not appealed and are considered final.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

The evidence considered at the time of the June 1977 RO 
decision included the appellant's service medical records for 
his period of active duty for training from March 28, 1976 to 
April 22, 1976.  On a medical history form dated in June 
1975, the appellant checked that he had suffered broken 
bones.  He also reported that he had broken his arm in two 
places in 1973.  The reviewing examiner noted that the 
appellant had a history of a fracture of the left wrist in 
1973 with good results with healing.  The objective 
enlistment examination report, signed in March 1976, included 
a notation that the appellant's upper extremities were 
normal.  It was also reported that he had a scar on the left 
forearm.  An April 1976 treatment entry noted that the 
appellant complained of left wrist pain for one day.  It was 
reported that the pain was in the left posterior hand and 
that the appellant had a history of a fracture in 1972 that 
existed prior to service.  The examiner noted that there was 
a bone protrusion of the lateral, posterior, wrist with 
tenderness.  Another April 1976 entry referred to a 
prominence of the wrist.  

A hospital narrative summary report dated in April 1976 noted 
that the appellant had a history of a fracture of the left 
forearm in 1972.  It was reported that he had a Madelung's 
deformity of the left wrist.  The diagnosis was deformity of 
the left radius secondary to a radius fracture that existed 
prior to service.  An April 1976 medical board report noted 
that the appellant had a deformity, left radius, status 
following a fracture sustained four years prior to service.  
There were notations that such disability was not incurred in 
the line of duty, that the date of origin was prior to 
service, that it was not caused or incident to service, and 
that it existed prior to service.  The medical board report 
indicated that the appellant was released from active duty 
for a condition that existed prior to service.  

Post-service VA treatment records referred to treatment for 
left wrist or arm problems.  A November 1976 VA treatment 
report noted that the appellant was one week status post 
excision of the left distal ulna and that he was complaining 
of pain in the area of the incision radiating to his fingers 
and upwards to the forearm.  The final diagnosis was status 
post Darrach procedure.  

The basis of the original denial of service connection in 
July 1976 was that the left writs condition clearly existed 
prior to service and medical evidence failed to demonstrate 
aggravation beyond normal progression.  In June 1977, the RO 
determined that recently submitted evidence did not warrant a 
change in the prior decision.  

The evidence received since the June 1977 RO decision 
includes additional VA treatment records and statements of 
the veteran, both written and offered as hearing testimony.  
The recently submitted medical records contain evidence of 
treatment for left wrist or arm problems, including recent 
treatment for such disorders.  

A February 2002 VA treatment entry noted that the appellant 
complained of left wrist pain.  He reported that he had 
fractured his left wrist in 1975 with part of the ulnar 
removed and that he had undergone three surgeries since that 
time.  The assessment included left wrist pain.  A June 2002 
entry noted that the appellant had a history of left forearm 
pain since 1975 when he had trauma to the area that required 
multiple surgeries.  The impression included degenerative 
arthritic change involving the radiocarpal joint and the 
olecranon process/trochlea joint with marginal bony spurring 
and no fractures, and status post amputation of the distal 
aspect of the ulna, no bony infection.  

A July 2002 VA treatment entry noted that the appellant was 
status post resection of the left distal ulna in 1975 and 
that he then had four more operations from 1975 to 1980.  It 
was noted that he complained of constant pain of the area.  
An August 2002 statement from a VA physician indicated that 
the appellant was being treated for post-traumatic 
arthropathy of his left forearm.  

A February 2003 VA treatment entry noted that the appellant 
reported that when he was fifteen years old (1970ish), he 
broke his arm and was treated non-operatively.  The appellant 
stated that he went to basic training in 1976 and that he was 
having trouble with swelling and pain in the arm.  He 
indicated that he was sent home from basic training and that 
he was sent to a clinic for surgery.  He reported that he had 
three surgeries and that as far as he could remember the 
surgeries were for having the distal ulna cut out.  A 
preoperative diagnosis of left radiocarpal arthritis was 
noted.  

Another February 2003 entry indicated that the appellant 
complained of a twenty-four year history of increasing left 
wrist pain and left elbow pain.  The appellant reported that 
his first injured his wrist may years ago on active duty when 
he suffered a comminuted and impacted fracture of the distal 
radius.  It was noted that such was treated non-operatively.  
The appellant indicated that eventually because of persistent 
radial ulna pain, he underwent a partial excision of the 
distal ulna and that a year later, in 1977, he had more ulna 
excised.  He reported that he had another procedure three 
years later and an elbow operation a year or two after that.  
The diagnoses were old fracture, left wrist, with secondary 
osteoarthritis and ulna resection, and osteoarthritis of the 
left elbow.  

An April 2003 entry noted that the appellant injured his left 
wrist/arm in 1975.  It was reported that the appellant 
underwent a left wrist fusion.  Another April 2003 entry 
related a postoperative diagnosis of post-traumatic 
arthritis, left wrist.  

The Board finds that new and material evidence has not been 
submitted to reopen a claim of service connection for a left 
wrist or arm disability.  The basis of the original denial of 
service connection was that the veteran's pre-existing left 
wrist disability was not aggravated by service.  None of the 
recently submitted evidence addresses that basis.  The newly 
submitted VA treatment records with additional diagnoses of 
left wrist or arm problems and arthritis received are 
cumulative and redundant, and thus not new.  38 C.F.R. 
§ 3.156; Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  

While the veteran's statements and testimony that his current 
complaints are related to an in-service aggravation of his 
wrist injury are new, in the sense that they were made in 
connection with the current claim, those statements are 
essentially cumulative of previously considered evidence and 
thus not "new" for purposes of reopening the claim.  

The appellant has not submitted any relevant evidence to 
support his contention that his left wrist or arm disability 
was incurred in or aggravated by his period of active duty 
for training, other than his own statements regarding the 
etiology of his own disability.  The evidence submitted since 
the June 1977 RO decision does not raise a reasonable 
possibility of substantiating the appellant's claim, and thus 
it is not material.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the June 1977 RO decision.  Thus, the 
claim for service connection for a left wrist or arm 
disability may not be reopened, and the June 1977 RO decision 
remains final.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2002, rating 
decisions in July 2002, August 2002, and September 2002, and 
a statement of the case in October 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  In addition, the transcript of 
the August 2004 hearing includes an explanation to the 
appellant by the undersigned of the type of evidence 
necessary to reopen his claim.  The appellant was 
specifically asked if he had such evidence; he replied that 
he did not.  (Transcript page 8).  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  The Board notes 
that at an April 2003 RO hearing the appellant reported that 
he had applied for benefits from the Social Security 
Administration (SSA).  He did not indicate that any possible 
records from the SSA referred to his left wrist or arm 
disability.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The application to reopen the claim for service connection 
for a left wrist or arm disability is denied.  



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


